872 F.2d 419Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Johnnie Mack GRIFFIN, Defendant-Appellant.
No. 88-7560.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 27, 1988.Decided March 22, 1989.Rehearing and Rehearing In Banc Denied May 5, 1989.

Johnnie Mack Griffin, appellant pro se.
Robert William Jaspen, Office of the United States Attorney, for appellee.
Before WIDENER, K.K. HALL, and WILKINS, Circuit Judges.
PER CURIAM:


1
Johnnie Mack Griffin, convicted in 1982 on two counts of bank robbery, sought relief from his conviction under 28 U.S.C. Sec. 2255, contending that the government failed to disclose material, exculpatory evidence.  The district court found that the evidence cited by Griffin was not exculpatory.  Griffin appeals, arguing that the district court erred in accepting the government's characterization of the evidence.  Even if the evidence may be characterized as exculpatory, however, we conclude that it is not material in that there is not a "reasonable probability that, had the evidence been disclosed to the defense, the result of the proceeding would have been different."   United States v. Bagley, 473 U.S. 667, 682 (1985).


2
The judgment of the district court denying relief under 28 U.S.C. Sec. 2255 is affirmed.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.